Case 2:20-cv-07613-JFW-SK Document 4 Filed 09/02/20 Page 1 of 1 Page ID #:7




                                                                  JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


ARIEL PANIAGUA,                     CASE NO. 2:20-cv-7613-JFW (SK)
                  Petitioner,
                                    JUDGMENT
            v.
WARDEN,
                  Respondent.



     Pursuant to the Order Dismissing Action for Lack of Jurisdiction, IT
IS ADJUDGED that this action is dismissed without prejudice.




DATED: September 2, 2020
                                        HON. JOHN F. WALTER
                                        U.S. DISTRICT JUDGE
